DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an apparatus for producing decontaminated water, classified in C02F1/32.
II. Claims 12-22, drawn to a method of producing decontaminated water, classified in B01J21/06.
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, such as the apparatus disclosed in the U.S. Publication 20190002317 A1 reference.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Search of the different search classes and or invention would yield in a serious burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Eddie Scott on 1/27/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 9-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Salah U.S. Publication 20190002317 A1.
With respect to claims 1, the Salah reference discloses in the abstract-claims and paragraphs such 0043-0050, an apparatus for producing decontaminated water from contaminated water, comprising: (Figure 1) a water treatment system 100, including a pipe 104 (vessel) that has a water inlet 101, a water outlet 107, and a transparent section 102 located between the water inlet 101 and the water outlet 107. [0053] The water treatment system 100 further includes a photocatalytic nanocomposite sheet 105 (membrane) that is located inside the transparent section 102 of the pipe 104. photocatalytic nanocomposite sheet 105 is a composite of polymethylmethacrylate (PMMA) and silver phosphate (Ag.sub.3PO.sub.4 known to be plasmonic) nanoparticles that is in a form of a sheet with a thickness in the range of 0.5 to 2 mm (0054). [0062] The photocatalytic nanocomposite sheet 105 is secured inside the transparent section 102 of the pipe 104 such that the photocatalytic nanocomposite sheet 105 covers at least a portion of an internal surface area of the transparent section of the pipe 104 (as shown in FIGS. 1C and 1D). [0063] The photocatalytic nanocomposite sheet 105 is configured to decompose at least a portion of organic pollutants present in water in the presence of sunlight (known to be a source of UV radiation and to contain 100-400nm range).
With respect to claim 4, paragraph 0105 discloses sheet 105 is inserted in a coil shaped cylindrical glass tube and exposed to light for photocatalytic treatment.   
With respect to claim 9, paragraph 0035 discloses wherein said plasmonic nanoparticles or nanostructures are randomly dispersed on said plasmonic-photocatalyst membrane (see figure 2B).  
With respect to claim 10, paragraph 0011 discloses wherein said source of ultraviolet light (the sun) is a source of 350 nm ultraviolet light (known to produce between 100 and 400nm).  
With respect to claim 11, paragraph 0011 discloses wherein said plasmonic nanoparticles or nanostructures are capable of being in resonance with said broad ultraviolet light spectrum produced by the sun.  For similar reasons as applicant since the catalyst and UV range are similar and overlapping. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Salah as applied above to claim 1, further in view of Tang U.S. Publication 2016/0207789 A1.
With respect to claims 2-3, the Salah reference does not disclose that the membrane further comprises TiO2 or TiO2 in the form of wire mesh.  
Tang U.S. Publication 2016/0207789 A1 reference discloses in paragraph 0110 the fabricated free-standing membranes and nanowire structures composed of anatase TiO2 and titanate multilayer exhibited multifunctional properties. They show excellent photocatalytic performance by the TiO2 (photocatalyst) layer under ultraviolet light for degradation of organic compound and strong adsorption performance by the titanate layer for removing toxic metal ions. Also, by loading Ag/AgCl (plasmonic) nanoparticles on the multi-functional membranes, the membrane exhibited excellent degradation performance under visible light due to localized surface plasmon resonance effect of Ag/AgCl nanoparticles.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Salah reference and use the TiO2 and the TiO2 wire mesh, since it would yield the expected result of degradation of organic compounds, as evidenced by Tang.	

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Salah as applied above to claim 1, further in view of Altug U.S. Publication 2013/0148194 A1.
-15- With respect to claims 5 and 8, the Salah reference does not disclose the use of a glass support to lay a pattern with the plasmonic membrane material.
The Altug reference discloses in paragraphs such as 0007, 0020 in the apparatus wherein a plasmonic-photocatalyst membrane (0023) may use a glass support (0020, such as quartz) to lay a pattered to make a pattern with the plasmonic membrane material (laid as a film), the glass would be transparent to UV inherently and would qualify as a mechanical support layer.  The application provides collective resonance, creating enhanced treatment (0049). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Salah reference and use a glass support to lay a pattern to make a pattern with the plasmonic membrane material, since it would yield the expected result of providing collective resonance, as evidenced by Altug.	

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Salah as applied above to in view of Altug as applied above to claim 5, further in view of Tang U.S. Publication 2016/0207789 A1.
With respect to claim 6, the Salah in view of Altug references disclose wherein said plasmonic-photocatalyst membrane includes a quartz substrate disclosed in paragraphs 0020-0023 and the rejection of claims 5 and 8. The references do not disclose anatase TiO2 nanocrystal film on said quartz substrate.  
Tang U.S. Publication 2016/0207789 A1 reference discloses in paragraph 0110 the fabricated free-standing membranes and nanowire structures composed of anatase TiO2 and titanate multilayer exhibited multifunctional properties. They show excellent photocatalytic performance by the TiO2 (photocatalyst) layer under ultraviolet light for degradation of organic compound.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Salah reference and use the anatase TiO2 film, since it would yield the expected result of degradation of organic compounds, as evidenced by Tang.
With respect to claim 7, the Salah reference further discloses the treatment of methylene blue in figure 6.  Therefore it would be have been obvious for one of ordinary skill in the art before the effective filling date to try methyl orange connected to said plasmonic-photocatalyst membrane, since the methylene would be degraded as evidenced by Salah reference. 
Examiner notes that during treatment the connection is made. 
.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774